—In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Maraño, J.), dated August 31, 2000, which granted the motion of the plaintiff wife to confirm a report of a Judicial Hearing Officer awarding her maintenance arrears and child support arrears in the principal sums of $24,000 and $2,125, respectively, and prejudgment interest thereon.
Ordered that the order is affirmed, with costs.
The defendant husband’s contention that the arrears for maintenance and child support should be excused based on the doctrines of waiver and estoppel is unsupported by the record. The Supreme Court correctly found that the defendant failed to show a voluntary relinquishment by the plaintiff wife of her entitlement to maintenance and child support (see, Matter of Dox v Tynon, 90 NY2d 166; Messina v Messina, 143 AD2d 735; cf., Matter of O’Connor v Curcio, 281 AD2d 100).
Moreover, the defendant’s claim that the Supreme Court erred in awarding prejudgment interest is not properly before this Court, as it was raised for the first time in a reply brief on appeal (see, Morgan v New York City Hous. Auth., 255 AD2d 565).
The defendant’s remaining contentions are without merit. O’Brien, J.P., McGinity, Luciano and Adams, JJ., concur.